Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Terminal Disclaimer
1.	The terminal disclaimer filed on August 03, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date (of US. Patent No. 10,719,271 and 11,023,177) has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	Acknowledgment is made of applicant’s Amendment, filed 08/02/2022.   The changes and remarks disclosed therein were considered.
	An amend of an abstract and the specification has been amendment.  Claims 1-20 are pending in the application.
Response to Argument
2.	Applicant’s arguments filed on 08/02/2022 with respected to the rejection of Alsasua Gianni Stephen have been fully considered and are persuasive (see pages 9-10 of an amendment filed 08/02/22).  The rejection of Alsasua Gianni Stephen has been withdrawn.
Allowable Subject Matter
3.	Claims 1-20 is allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  Alsasua Gianni Stephen, Koudele Larry J and Nowell Shane taken individually or in combination do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations: 
Per claim 1: there is no teaching, suggestion, or motivation for combination in the prior art to “a processing device operably coupled to the memory component, the processing device configured to perform operations comprising: obtaining a table entry associated with the logical address, wherein the table entry comprises a physical address corresponding to the logical address and write temperature data indicating a write temperature for the logical address; comparing the write temperature data to the read temperature signal; selecting a corrected threshold voltage offset based at least in part on the comparing of the write temperature data to the read temperature signal; applying the corrected threshold voltage offset to a nominal threshold voltage to generate a corrected threshold voltage; and reading the physical address using the corrected threshold voltage” in a system as claimed in the independent claim 1.  Claims 2-7 are also allowed because of their dependency on claim 1; or
Per claim 8: there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “obtaining a table entry associated with the logical address, wherein the table entry comprises a physical address corresponding to the logical address and write temperature data indicating a write temperature for the logical address; comparing the write temperature data to the read temperature signal; AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 6 Application Number: 17/232,866Dkt: 303.H15US3 Filing Date: April 16, 2021electing a corrected threshold voltage offset based at least in part on the comparing of the write temperature data to the read temperature signal; applying the corrected threshold voltage offset to a nominal threshold voltage to generate a corrected threshold voltage; and reading the physical address using the corrected threshold voltage” in a method as claimed in the independent claim 8.  Claims 9-14 are also allowed because of their dependency on claim 8; or
Per claim 15: there is no teaching, suggestion, or motivation for combination in the prior art to “obtaining a table entry associated with the logical address, wherein the table entry comprises a physical address corresponding to the logical address and write temperature data indicating a write temperature for the logical address; comparing the write temperature data to the read temperature signal; selecting a corrected threshold voltage offset based at least in part on the comparing of the write temperature data to the read temperature signal; applying the corrected threshold voltage offset to a nominal threshold voltage to generate a corrected threshold voltage; and reading the physical address using the corrected threshold voltage” in a non-transitory machine-readable storage medium as claimed in the independent claim 15.  Claims 16-20 are also allowed because of their dependency on claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 571-272-1876. The Examiners can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571.272.1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHO M LUU/Primary Examiner, Art Unit 2824